
	
		I
		111th CONGRESS
		1st Session
		H. R. 3686
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Towns (for
			 himself and Mr. Whitfield) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize appropriations for the Federal Trade
		  Commission for certain international technical assistance
		  activities.
	
	
		1.Authorization of
			 Appropriations for the FTCSection 25 of the Federal Trade Commission
			 Act (15 U.S.C. 57c) is amended—
			(1)by striking
			 There and inserting (1) There; and
			(2)by inserting at
			 the end the following new paragraph:
				
					(1)Authorization
				for international technical assistanceThere are authorized to be
				appropriated to the Commission $10,000,000 for each of fiscal years 2010
				through 2016 to continue to enhance its provision of international technical
				assistance with respect to foreign consumer protection and competition regimes,
				including—
						(A)expenses for
				consultations and meetings hosted by the Commission with foreign government
				agency officials and appropriate representatives and staff to exchange views
				concerning developments relating to the Commission’s mission, development and
				implementation of cooperation agreements, and provision of technical assistance
				for the development of foreign consumer protection or competition regimes;
				and
						(B)necessary
				administrative and logistical expenses for such consultations and meetings
				including, meals, travel, transportation, and related lodging or
				subsistence.
						.
			
